DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 7/1/22 as being acknowledged and entered.  By this amendment claims 21-23 have been added, claims 1-18 and 21-23 are pending and claims 18-20 are cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fried et al. (US PGPub 2018/0157260).
Claim 1:  Fried teaches (Fig. 1P) a silicon-on-insulator (SOI) structure, comprising: a substrate that includes: a handle layer (105), an insulation layer (110) comprising silicon dioxide [0022] and arranged over the handle layer, a buried layer (115) arranged over the insulation layer, and a trench (150) extending downward from an upper surface of the buried layer and terminating in the handle layer (105); a dielectric layer comprising a bottom portion that extends along and is located on a bottom surface of the trench and contacting the handle layer; wherein the dielectric layer comprises: a first sub-layer of lining oxide (165), and a second sub-layer of pad oxide (170) that is formed on the first sub-layer and is thicker than the first sub-layer, the bottom portion of the dielectric layer comprises first bottom portion of the first sub-layer and a second bottom portion (outlined by box in figure below) of the first sub-layer and a 
    PNG
    media_image1.png
    407
    438
    media_image1.png
    Greyscale
second bottom portion of the second sub-layer; and a polysilicon region (180) located in the trench and contacting the second bottom portion of the second sub-layer in the dielectric layer.  The claim as presented does not preclude the bottom portion from extending up the sides of the trench as well as extending across the bottom of the trench. 
Claim 2:  Fried teaches [0027] the trench has a depth greater than about 2 micrometers.  
Claim 3:  Fried teaches [0027] the trench has a depth of about 3.5 micrometers.
Claim 4:  Fried teaches [0027] the dielectric layer comprises silicon oxide.  
Claim 5:  Fried teaches [0028] has a thickness ranging between about 500 angstroms and about 0.1 micrometer. 
Claim 6:  Fried teaches [0028] the first sub-layer of lining oxide has a thickness between about 150 angstroms and about 300 angstroms, and the second sub-layer of pad oxide has a thickness between about 350 angstroms and about 1000 angstroms. 
Claim 7:  Fried teaches [0028] the sub-layer of lining oxide has a thickness of about 250 angstroms and the sub-layer of pad oxide has a thickness of about 500 angstroms. The claim uses the term “about” when describing the thickness of the oxides. This term does not been equal and its bounds are open for interpretation.  
Claim 9:  Fried teaches (Fig. 1P) the dielectric layer extends to sidewalls of the trench.  
Claim 10:  Fried teaches [0021] the handle layer comprises a bulk silicon wafer.  
Claim 11:  Fried teaches (Fig. 1P) transistor (215) formed on the buried layer.
Claim 21:  Fried teaches (Fig. 1P) semiconductor device, comprising: a substrate that includes: a handle layer (105),5PATENT P20181622US00/N1085-01966an insulation layer (110) comprising silicon dioxide [0022] and arranged over the handle layer, a buried layer (115) arranged over the insulation layer, and a trench (150) extending downward from an upper surface of the buried layer and terminating in the handle layer; a dielectric layer comprising a bottom portion that extends along and is located on a bottom surface of the trench and contacting the handle layer, wherein the dielectric layer comprises: a first sub-layer of lining oxide (165), and a second sub- layer of pad oxide (170) that is formed on the first sub-layer and is thicker than the first sub- layer, the first sub-layer of lining oxide has a thickness between about 150 angstroms and about 300 angstroms, and the second sub-layer of pad oxide has a thickness between about 350 angstroms and about 1000 angstroms [0027-0028]; and a polysilicon region (180) filling the trench and contacting the bottom portion of the dielectric layer.  
22:  Fried teaches [0027] the trench has a depth of about 3.5 micrometers.  
23:  Fried teaches [0028] the first sub-layer of lining oxide has a thickness of about 250 angstroms; and the second sub-layer of pad oxide has a thickness of about 500 angstroms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US PGPub 2018/0157260), as applied to claim 1 above, and further in view of DiSarro et al. (US Patent 8,841,174)
Regarding claim 8, as described above, Fried substantially reads on the invention as claimed, except Fried does not teach the pad oxide comprises tetraethoxysilane (TEOS).  DiSarro teaches trench isolation regions comprising silicon dioxide comprised of TEOS (Col. 4 lines 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact insulator as taught by DiSarro (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007)).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2018/0082997) in view of Desko et al. (US PGPub 2003/0209776).
Claim 12:  Li teaches semiconductor structure (Fig. 14), comprising: a substrate that includes: a handle layer (14), an insulation layer comprising silicon dioxide [0021] and arranged over the handle layer, a buried layer (16) arranged over the insulation layer, and a plurality of trenches (22)  each of which extends downward from an upper surface of the buried layer and terminates in the handle layer [0028]; wherein the buried layer is divided into a plurality of functional areas (11, 12, 13) by the plurality of trenches; and a dielectric layer (30) located on a bottom surface of each of the plurality of trenches and contacting the handle layer a polysilicon region (31) [0028] located in each of the plurality of trenches and contacting the dielectric layer; and a plurality of transistors (70, 74) that are formed in the plurality of function areas respectively.  Li does not teach the transistors electrically connected through metal lines over the plurality of transistors during a charging process.  Desko teaches the transistors electrically connected through metal lines over the plurality of transistors during a charging process to form an operation integrated circuit [0050].  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the device taught by Li to have had the transistors electrically connected through metal lines over the plurality of transistors during a charging process to form an operation integrated circuit [0050] as taught by Desko. It is noted that one skilled in the art would know or assume that the insulating layer in the SOI structure is silicon dioxide.
Claim 13:  Li teaches (Fig. 14) DM2\13378565.1PATENTP20181622US00/N1085-01966each of the plurality of functional areas (11, 12, and 13) is formed between a pair of adjacent trenches (22).  
Claim 14:  Li teaches (Fig. 14) the plurality of functional areas (11, 12, and 13) comprises a first functional area (12) and a second functional area (1370) that is smaller than the first functional area.  
Claim 15:  Li teaches (Fig. 14) a first transistor (70) formed on the buried layer in the first functional area; and a second transistor (74) formed on the buried layer in the second functional area, wherein the first transistor and the second transistor are electrically connected during a charging process. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the device taught by Li to have had the functionality of the transistors electrically connected during a charging process since the structure of Li reads on the claims as presented.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2018/0082997) and Desko et al. (US PGPub 2003/0209776), as applied to claim 12 above, and further in view of Hu et al. (US Patent 9,401,410).
Regarding claim 16, as described above, Li and Desko substantially read on the invention as claimed, except Li and Desko do not teach wherein each of the plurality of trenches has a depth greater than about 2 micrometers.  Hu teaches (Col. 4 lines 4-10) wherein each of the plurality of trenches has a depth greater than about 2 micrometers to promote isolation of the upper substrate layers (Col. 3 lines 3-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the depth of the trench taught by Li to have had the depth greater than 2 micrometers to promote isolation of the upper substrate layers (Col. 3 lines 3-31) as taught by Hu.  
Claim 17:  Hu teaches (Col. 4 lines 11-20) the dielectric layer extends to sidewalls of the trench and comprises a sub-layer of lining oxide with a thickness of about 250 angstroms and a sub-layer of pad oxide with a thickness of about 500 angstroms. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the oxides taught by Li to be the claimed ranges as taught by Hu through experimentation for use in a deep trench in an SOI based substrate (Col. 4 lines 11-20).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Primary Examiner, Art Unit 2814